The opinion of the court was delivered by
Hadley., J.
Respondent instituted thi« suit to recover possession of certain personal property which had theretofore been levied upon and seized by the sheriff of Kittitas county under a general execution in favor of appellant. The complaint alleges that respondent is an unmarried man and is not the head of a family, but is by occupation a mechanic, to-wit, a tailor, and works as such for the support of himself; that he has a tailor shop in the city of Ellensburg, where he is now and has been working at his said trade as a tailor in making and repairing clothing for those who employ him so to do; that the property levied upon consists of tools and instruments needed and used by respondent to carry on his trade for his own support, and also materials used for the same purpose; that none of said materials were kept for the purpose of sale, but were kept by respondent to be used by him exclusively in manufacturing suits of clothes and parts of suits of clothes for his patrons, and the same were at no time offered by him for sale except when manufactured by him into clothing for his patrons; that the judgment under which said execution issued was not rendered for the purchase price of any of said tools, instruments, or materials, and the same was not a lien thereon; that said property is of the value of $500, and respondent has no other property and no other business or means of support for himself than the tailor business; that he has worked at said trade continuously for many years last past and it is the only trade or business in which he can engage; that respondent filed with the sheriff a verified list of all the property owned by him, the same being a list of the property levied upon, and claimed said property to be exempt from execution, and *173demanded its release from the levy of said execution, which was refused. To the complaint appellant interposed a general demurrer which was by the court overruled. Appellant elected to stand upon his demurrer, and refused to plead further. Thereupon judgment was entered in favor of respondent, to the effect that he was the owner and entitled to the possession of the property involved. From said judgment this appeal was taken.
It is assigned as error that the court overruled the der murrer and entered judgment for respondent. The question presented involves the statute on the subject of exemptions, and calls directly for an interpretation of subd. 6, § 5218, Bal. Code. The said subdivision reads as follows : “To a mechanic, the tools and instruments used to carry on his trade for the support of himself and family, also material used in his trade, not exceeding in value $500 in coin.” It is insisted by appellant that the words “for the support of himself and family” must be construed as applying only to a mechanic who is a householder or the head of a family. It must be admitted that the language is such as may readily lead to discussion concerning the legislative intent. The whole section must, however, be construed together in relation to the subject matter under consideration by the legislature. The subject matter was the designation of the classes of persons who may avail themselves of the benefit of exemption from execution and attachment, and also the specification of the property which may in each case be claimed as exempt. The section begins as follows: “The following property shall be exempt from execution and attachment, except as hereinafter specially provided.” The first and second subdivisions then declare as exempt all wearing apparel of every person and family, and all private libraries, not to exceed in value $500, and all family pictures and keepsakes. The section then *174proceeds: “3. To each householder/’ followed by a specification of the kind of property; “4. To each householder,” followed by a further specification; “5. To a farmer;” “6. To a mechanic;” “7. To a physician;” “8. To attorneys, clergymen and other professional men.” The above are followed by other like designations. Thus the designation of the classes of persons proceeds, and in each instance the property which may be claimed as exempt is specified. Subdivisions 3 and 4 relate to householders specifically as such. The remaining subdivisions relate to the farmer, mechanic, physician, attorney, clergyman, etc., without regard to whether he is a householder or not. In some instances where the family is mentioned the language is “for his support or that of his family,” and in each instance where the family is mentioned at all, except in subdivision 6, the disjunctive “or” is used. It is in those cases too clear to admit of argument that the exemption runs to a person of the designated class when the property is used either for the support of himself or family. We cannot believe it was the legislative intent to favor all other classes mentioned and exclude the mechanic from a similar privilege. We certainly are not justified in so holding unless the language were so direct as to admit of no other holding. We think, therefore, that the words used as applying to a mechanic “for thp support of himself and family” must be read in the light of the context, as meaning the same as similar words used in the same section applying to other persons. The word “and” is often used interchangeably with “or,” the meaning being determined by the context. 1 Am. & Eng. Enc. Law, p. 569 and notes; 17 Am. & Eng. Enc. Law, p. 220 and notes.'
“The popular use of “or” and “and” is so loose and so frequently inaccurate that it has infected statutory enact*175meuts. While they are not treated as interchangeable and should be followed when their accurate reading does not render the sense dubious, their strict meaning is more readily departed from than that of other Avoids and one read in place of the other in deference to the meaning of the context.” Sutherland, Statutory Construction, §252.
A common purpose seems to have been in the mind of the legislature, that of specifying certain trades or vocations to which an exemption belongs, and we do not believe the context justifies the interpretation that it was intended to subject the trade of the mechanic to a different rule from others mentioned.
We therefore conclude that the demurrer was properly overruled, and the judgment is affirmed.
Reavis, O. J., and Pullerton, Mount and Anders, JJ., concur.